Citation Nr: 0946559	
Decision Date: 12/08/09    Archive Date: 12/18/09

DOCKET NO.  05-12 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability on a secondary basis.

2.  Entitlement to service connection for a back disability 
on a secondary basis.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to May 
1972.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.

In October 2008, the Board remanded this case for additional 
evidentiary development.  It has since returned to the Board 
for further appellate action.


REMAND

Pursuant to the Board's October 2008 remand instructions, the 
Veteran was scheduled for VA examinations in May 2009 to 
determine the etiology of his claimed back and knee 
disabilities.  The record establishes that the examination 
was cancelled, as the Veteran's mother notified the VA 
medical center that the Veteran was incarcerated at that 
time.  She did not provide any information with regard to his 
expected date of release or his incarceration address.  
However, the Veteran then submitted a letter in August 2009 
noting his incarceration address as well as an address to 
send all correspondence, and indicating that he had not 
received notification of his previous examination.

VA has a statutory obligation to assist the Veteran in the 
development of his claim.   The Board also points out that 
the Court has held that VA must tailor its assistance to the 
peculiar circumstances of obtaining examination of an 
incarcerated veteran. Bolton v. Brown, 8 Vet. App. 185 
(1995).  The Bolton Court indicated that alternative means to 
obtain examination of an incarcerated veteran include:           
(1) attempting to arrange transportation of the veteran to a 
VA facility for examination; (2) contacting the correctional 
facility and having their personnel conduct an examination 
according to VA examination worksheets or (3) sending a VA 
examiner to the correctional facility to conduct the 
examination.

While the record establishes that the Veteran was previously 
scheduled for an examination, there is no indication that the 
originating agency has attempted to conduct an examination 
pursuant to the steps prescribed in Bolton.  Therefore, a 
remand is required so that the Veteran may be rescheduled for 
a VA examination.  On remand, if the scheduling of the 
Veteran for an examination is found to be not possible, then 
originating agency must document in the claims file all 
efforts expended to afford the Veteran a VA examination 
despite his incarceration.  In addition, the Board will defer 
its decision on the TDIU claim until the service connection 
issues have been resolved.  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should attempt to 
coordinate with the state department of 
corrections to schedule the Veteran to 
undergo an examination to determine the 
nature and etiology of any current low 
back or right knee disability.  If 
necessary, a fee basis contractor should 
be retained or other appropriate 
arrangements made.  The claims folder 
must be made available to and reviewed by 
the examiner.  All indicated studies 
should be performed.

Based upon the claims folder review and 
the examination results, the examiner 
should provide an opinion with respect to 
each currently present disorder of the 
Veteran's back and right knee as to 
whether there is a 50 percent or better 
probability that the disorder was caused 
or chronically worsened by the Veteran's 
service-connected left knee disability.  
The rationale for all opinions expressed 
must also be provided.  

2.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

3.  Then, the RO or the AMC should 
readjudicate the Veteran's claims.  If 
any benefit sought on appeal is not 
granted to the veteran's satisfaction, he 
should be provided a supplemental 
statement of the case and an appropriate 
period of time for response before the 
case is returned to the Board for further 
appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


